     Case 1:19-cv-00576 Document 98 Filed 10/05/20 Page 1 of 2 PageID #: 1470

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION


OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

                       Plaintiffs,

v.                                                           Civil Action. No. 1:19-cv-00576
                                                             Judge David A. Faber

BLUESTONE COAL CORPORATION,

                       Defendants.


 NOTICE OF FILING OF BLUESTONE COAL CORPORATION’S SUPPLEMENTAL
        EXHIBITS IN SUPPORT OF DEFENDANT’S MOTION TO STAY

        Defendant, Bluestone Coal Corporation, files the attached documents as supplemental

exhibits in support of Defendant’s Motion to Stay Pending Resolution of Proposed Consent Order

With WVDEP, ECF 83. Exhibit 4 is a notice and certification from the WV Department of

Environmental Protection, dated September 25, 2020 issuing NPDES Permit WV1006304, and

Exhibit 5 is the issued WV NPDES WV1006304 for Red Fox Mine permit, now in effect, which

includes fish tissue testing for selenium at Outlets 005, 007 and 008.

                                                     BLUESTONE COAL CORPORATION,
                                                     By Counsel:

                                                       /s/ S. Benjamin Bryant
                                                     Michael W. Carey, WVSB No. 635
                                                     S. Benjamin Bryant, WVSB No. 520
                                                     Carey, Douglas, Kessler & Ruby, PLLC
                                                     707 Virginia Street, East, Suite 901
                                                     P.O. Box 913
                                                     Charleston, WV 25323
                                                     (304) 345-1234
                                                     mwcarey@csdlawfirm.com
                                                     sbbryant@cdkrlaw.com
                                                     Counsel for Defendant
     Case 1:19-cv-00576 Document 98 Filed 10/05/20 Page 2 of 2 PageID #: 1471




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

                       Plaintiffs,

v.                                                  Civil Action. No. 1:19-cv-00576
                                                    Judge David A. Faber

BLUESTONE COAL CORPORATION,

                       Defendant.


                                 CERTIFICATE OF SERVICE

        I, S. Benjamin Bryant, counsel for Bluestone Coal Corporation, do hereby certify that on

October 5, 2020, I electronically filed the foregoing “Notice of Filing of Bluestone Coal

Corporation’s Supplemental Exhibits in Support of Defendant’s Motion to Stay” with the Clerk of

the Court using the CM/ECF system, which will send notification of such filings to the following

CM/ECF participants:

Derek O. Teaney, WVSB No. 10223                     James H. Hecker, DCSB No. 291740
J. Michael Becher, WVSB No. 10588                   Public Justice
Elizabeth A. Bower, WVSB No. 13583                  1620 L Street, NW Suite 630
Appalachian Mountain Advocates                      Washington, DC 20036
P.O. Box 507                                        (202) 797-8600 EXT. 225
Lewisburg, WV 24901                                 jhecker@publicjustice.net
(304) 382-4798
dteaney@appalmad.org
mbecher@appalmad.org
ebower@appalmad.org
                                                            /s/ S. Benjamin Bryant
                                                           S. Benjamin Bryant, WVSB No. 520
